Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1
Claims 1-13,16-20 are directed to a device/server (i.e., a machine); claims 14-15 are directed to a method (i.e., a process). Therefore, claims 1-20 fall within the one of the four statutory categories of invention.
Step 2A, Prong One
Independent claims 1, 14, and 16 substantially recites communicating a plurality of sets of data relating to the customer service activities, wherein the customer service activities comprise one or more of: managing office, managing street, miscellaneous activities, or navigation bar items associated with the distribution facility; displaying at least one set of the plurality of sets of data; receiving an instruction to modify the at least one set of data; modify the at least one set of data based on the instruction; communicating the modified data such that the at least one set of data stored is updated with the modified data; and communicate with a carrier associated with one or more of the customer service activities.


The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (managing personal behavior or relationships or interactions between people and commercial or legal interactions and following rules or instructions). Therefore, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 1, 14, and 16 as a whole amounts to: (i) merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent), The claims recite the additional elements of: management device, reception unit, acquisition unit, generation unit, transmission unit, display device, input device, and terminal device. 
 The additional elements of supervisor mobile terminal, transceiver circuit, wirelessly communicate, server computer, user interface, control the user interface, carrier mobile terminal, and controller  are recited at a high-level of generality (See: Par.171, Each or at least one of the terminals 320-340 may include, but not limited to, a tablet, a laptop, a mobile phone, a smartphone, a personal digital assistant (PDA), or other portable computer that can wirelessly send and receive data. The terminals 320-340 may support a variety of operating systems including, but not limited to, Android (available from Google), iOs (Apple), Windows 10 Mobile (available from Microsoft), BlackBerry 10 (available from BlackBerry), Tizen (available from Lunux Foundation or Tizan Association), Sailfish OS (available from Sailfish Alliance), Ubuntu (available from UBports community), or any other commercially available smartphone or mobile phone operation system. At least one of the terminals 320-340 (e.g., supervisor terminal) can have one or more of the following characteristics: camera, ruggedized, battery, print capabilities, keyboard accessibility, and cellular/Wi-Fi network connectivity.  Par.192, The supervisor terminal 320 includes a processor (or controller) 610, a memory 620, a user interface 630 and a transceiver circuit 640. In some embodiments, at least one of the processor 610, the memory 620, the user interface 630 and the transceiver circuit 640 can be implemented with corresponding elements (e.g., processor, memory, user interface or transceiver circuit) used in Android based smartphones or tablets, or iPhone or iPad. In other embodiments, at least one of the processor 610, the memory 620, the user interface 630 and the transceiver circuit 640 can be implemented with corresponding elements used in other portable mobile terminals. The processor 610 may communicate data and signals with and control the operations of the memory 620, the user interface 630 and the transceiver circuit 640. Par.193-196), such that, when viewed as whole/ordered combination (see Fig.4-7), it amounts to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)). 
The Specification describes these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements.
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: (i) “apply it” (or an equivalent) and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., (i) merely invoking the generic components as a tool to perform the abstract idea or “apply it” (See MPEP 2106.05(f)); does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.  
Therefore, the additional elements of: management device, reception unit, acquisition unit, generation unit, transmission unit, display device, input device, and terminal device- all recited at high level of generality (see par.31-32 and par.41-48), and do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (e.g. using computers to communicate data). 
  Claim 20 recites the additional elements “a data management system (DMS) processor, -88-a delivery operation information system (DOIS) processor, a GEO-delivery processor, an overtime (OT) admin processor, a time and attendance collection system (TACS) processor, and a regional intelligent mail server (RIMS) processor, local intelligent mail server (LIM)” – all recited at a high level of generality, they are merely invoking generic components as a tool to perform the abstract idea or “apply it” (or an equivalent) and don’t integrate the abstract idea into a practical application. 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea. Claim 20 recites the additional elements “ a data management system (DMS) processor, -88-a delivery operation information system (DOIS) processor, a GEO-delivery processor, an overtime (OT) admin processor, a time and attendance collection system (TACS) processor, and a regional intelligent mail server (RIMS) processor, local intelligent mail server (LIM)” – all recited at a high level of generality, see specification  par.35, par.183, par.166, The server 310 may communicate data with one or more of the supervisor terminal 320, the carrier terminal 330 and the operator terminal 340. The server 310 may wirelessly communicate data with the terminals 320-340. The wireless communication network may include, but not limited to, Bluetooth, Wi-Fi, NFC, Zigbee, a proprietary network, or other short range wireless data communication protocol. When the carrier is out for delivery, the server 310 may also wirelessly communicate data with the carrier terminal 330 via a long-range wireless communication network such as a cellular network, a long- range Wi-Fl, wireless wide area network (WWAN), a GPS network, a proprietary network or other long-range wireless communication technology. The server 310 may include one or more of a delivery management system (DMS), a delivery operation information system (DOIS), a Geo-fence system, an overtime (OT) admin system, a time and attendance collection system (TACS), and a regional intelligent mail server (RIMS), all of which may be available from USPS), they don’t amount to significantly more for the same reasons they fail to integrate the abstract idea into practical application. Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 14-16, and 20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Scott et al., (US 2006/0184403)
As per claim 1, Scott teaches: 
A supervisor mobile terminal for electronically managing customer service activities associated with a distribution facility, the supervisor mobile terminal comprising: (Fig. 12, par.8, par.24, DOIS represents the supervisor mobile terminal)
 a transceiver circuit configured to wirelessly communicate with a server computer a plurality of sets of data relating to the customer service activities, (Fig. 1-2, par.26, [ mainframe/manager’s computer represents the server computer]. par.28, par.48)  
wherein the customer service activities comprise one or more of: managing office, managing street, miscellaneous activities, or navigation bar items associated with the distribution facility; (see at least: Fig. 2, street management & office management, par.35, par.50 a user can assign a route or segment of a route to a carrier who is in proximity to that route or segment, in order to help balance out the workload.)  
a user interface configured to display at least one set of the plurality of sets of data and; ( [ first, second, third, fourth  databases represents the sets of data] par.48, DOIS can provide a method for managing delivery of articles by developing a first database that identifies routes for delivery of articles, developing a second database that identifies the volume of articles to be delivered along each route, developing a third database that identifies the total estimated work time for completing any identified routes, developing a fourth database that identifies carriers assigned and assignable to all or portions of the routes, and the availability of the carriers, and providing display screens selectively showing the data from the first, second, third, and fourth databases to permit assignment of the carrier to the routes. ) 
receive an instruction to modify the at least one set of data the plurality of sets of data and a controller in data communication with the transceiver circuit and the user interface, and configured to: control the user interface to modify the at least one set of data based on the instruction; (Par.53, the daily workload management system 300 can allow a user to view, enter, or modify one or more carriers, delivery units, routes, and absences for a particular date. A user may also view, enter, or modify the projected or actual mail volume for a particular date. par.54, a user may adjust a carrier's route time in the event of a deviation from a planned route due to, for example, construction along that route. A user may also adjust a carrier's schedule if that carrier starts earlier or later than planned. In one embodiment, a user may input time added to a carrier's original route when the carrier is providing assistance to another route. par.35, a delivery unit supervisor may assign a carrier to a delivery route in his or her district, or may modify a delivery route in that district.) 
control the transceiver circuit to wirelessly communicate the modified data with the server computer such that the at least one set of data stored in the server computer is updated with the modified data; (See at least: par.53-54, par. par.26-27) 
and control the transceiver circuit to communicate with a carrier mobile terminal of a carrier associated with one or more of the customer service activities.  (See at least: Par.31, [DCD corresponds to the carrier mobile terminal] par.26, Data may be collected and transferred between the DOIS application 110 and a data collection device (DCD) 150, as shown, par.47, broadcasting) 
 As per claim 2, Scott teaches claim 1 as above. Scott further teaches: 
wherein the controller is configured to control the transceiver circuit to wirelessly access the server computer so as to update the at least one set of data with the modified data. (see at least: Fig.1,  par.26, par.27, a database of route records may be maintained on the mainframe 130, and a workstation user can transfer route data between the mainframe 130 and the workstation 112. Par.99) 

As per claim 3, Scott teaches claim 1 as above. Scott further teaches: 
the controller is configured to control the transceiver circuit to wirelessly transmit the modified data to the server computer so as to update the at least one set of data with the modified data. (see at least: par.26-27, par.99, Par.211, “the user selects the type of data transferring information to and from a DCD, this window is display .... Whether the transfer is from the system ... the system performs the data transfer”)
As per claim 4, Scott teaches claim 1 as above. Scott further teaches: 
wherein the managing office comprises one or more of: reviewing checklists, capturing manual mail volume, or completing morning engagement tasks, the controller further configured to control the user interface to display data relating to carrier performance and route completion status. (see at least: Fig.2, par.72) 

As per claim 5, Scott teaches claim 1 as above. Scott further teaches: 
wherein the managing street comprises one or more of: monitoring carriers, reviewing exception events, or reporting accidents, the controller further configured to control the user interface to display data relating to delivery conditions on streets where the carrier is located.  (see at least: Fig.2, par.200-201) 

As per claim 7, Scott teaches claim 1 as above. Scott further teaches: 
wherein the distribution facility is a customer service facility, and wherein the supervisor mobile terminal is configured to be operated by a supervisor working in the customer service facility.   (see at least: fig.7, par.248, par.35, par. 102, a delivery unit supervisor may assign a carrier to a delivery route in his or her district. Supervisor’s unit can be docked when carrier return to show data, indicating supervisor being onsite) 

As per claim 20, Scott teaches claim 16 as above. Scott further teaches: 
comprising one or more of: a data management system (DMS) processor configured to identify locations of carriers real-time and support carriers on their delivery routes;  -88-a delivery operation information system (DOIS) processor configured to manage delivery unit operations including daily office work and route adjustments; a GEO-delivery processor configured to create virtual geographic zones guiding delivery personnel to stay on schedule and on their routes; an overtime (OT) admin processor configured to manage overtimes of carriers; a time and attendance collection system (TACS) processor configured to maintain clock rings and employee information; and a regional intelligent mail server (RIMS) processor configured to provide local intelligent mail server (LIM) capability to delivery units. (see at least: par.24, DOIS represents the supervisor mobile terminal, par. 26, time and Attendance Collection System (TACS), par.41, overtime) 

Claims 14-16 recite similar limitations as claims 1 and 4, therefore they are rejected over the same rationales. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al., (US 2006/0184403) in view of Roberts, SR. et. al. (US 2013/0184035 A1) 
As per claim 6, Scott teaches claim 1 as above. Scott further teaches: 

control the user interface to display the at least one set of data (see at least: par.48)  
Scott does not explicitly teach simultaneously display both a message sending tab and the at least one set of data, and control the transceiver circuit to send a message to the carrier mobile terminal using the message sending tab. However, this is taught by Roberts, (Fig. 5C-D, [Showing both driver assignment as well as the message sending icon] Par.49, An assignment may be dispatched to a driver with a single mouse click. By clicking the 'A' icon associated with a particular assignments, the assignment may be dispatched to the driver and the dispatch status icon 130 will change from and 'A' icon to a “D' icon. Similarly, when a task has been completed by a driver, the dispatch status icon 130 may change to an icon shape that indicates the task has been completed. For example, the dispatch status icon 130 may change to a check mark to indicate to the dispatcher that the task has been completed. Par.50 [ the dispatch status icon 130 represents the message sending tab])) It would have been prime facie obvious to one of ordinary skill in the art before the filing date to in incorporate message sending tab feature for the same reasons its useful in Roberts -namely, to dispatch the driver (par.49). Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim(s) 8-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al., (US 2006/0184403) in view of Nimchuk (US2018/0081374 A1) 

As per claim 8, Scott teaches claim 1 as above. Scott further teaches: 
wherein the customer service activities comprise at least one abnormal item delivery event relating to a carrier working for the distribution facility, (par.47. DOIS can provide online forms for work-related accidents, or include applications for mail holding and parcel redelivery. Par.200-201, par.54, a user may adjust a carrier's route time in the event of a deviation from a planned route due to, for example, construction along that route.) 
the controller further configured to: control the user interface to display at least one set of the plurality of sets of data; ( Par.48, DOIS can provide a method for managing delivery of articles by developing a first database that identifies routes for delivery of articles, developing a second database that identifies the volume of articles to be delivered along each route, developing a third database that identifies the total estimated work time for completing any identified routes, developing a fourth database that identifies carriers assigned and assignable to all or portions of the routes, and the availability of the carriers, and providing display screens selectively showing the data from the first, second, third, and fourth databases to permit assignment of the carrier to the route)
determine whether the at least one set of the plurality of sets of data includes or relates to the at least one abnormal item delivery event; and in response to determining that the at least one set of the plurality of sets of data includes or relates to the at least one abnormal item delivery event, control the transceiver circuit to send a message so as to address the at least one abnormal item delivery event.   (see at least: par.109, A user may use route inspection data for a given route to create adjustment scenarios for that route in order to determine the most efficient route. A user may want to evaluate an alternate scenario, for example, in the event of new construction along a route, Par.56, unusual traffic, a user may record a special event, such as for example a heavy snow storm, so that other users viewing data for that day at a later time will be alerted to the special event. Par. 116, abnormal conditions, par.187, The window displays start and end dates for the route adjustment, par.54, a user may adjust a carrier's route time in the event of a deviation from a planned route due to, for example, construction along that route) 
Scott does not explicitly teach in response to determining at least one abnormal item delivery event, wirelessly send a message to the carrier mobile terminal so as to address the at least one abnormal item delivery event, However, this is taught by Nimchuk ( par.24, the system monitors the current status of the trip and all its stops to be able to identify when current conditions (or a driver may provide user input indicating a request for a change in the trip plan such as to indicate a new / unplanned rest stop, a change in route due to a traffic , and so on ) cause planned stops to no longer be viable. The system then alerts the dispatcher and/or driver and allow for manual or automatic reoptimization of the remainder of the trip, par.62). It would have been prime facie obvious to one of ordinary skill in the art before the filing date to in incorporate message feature for the same reasons its useful in Nimchek -namely, to allow for manual or automatic reoptimization of the remainder of the trip (par.24). Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 9, Scott in view of Nimchuk teaches claim 8 as above. Scott further teaches: 
wherein the abnormal item delivery event comprises one or more of: late item delivery, an item delivery expected to be late, a heavy traffic, a car accident near a carrier's delivery area, or a delivery route deviation. (par.54, a user may adjust a carrier's route time in the event of a deviation from a planned route due to, for example, construction along that route, Par.56, unusual traffic, Par. 116, abnormal conditions,  par.132, The “Adjust Return/Street Time” button is used to adjust a carriers time when a carrier has to deviate from his planned route, for example, due to construction. The “Change Start Time” button is used to adjust a carrier's schedule if his start time deviate, for example, due to lateness.)   

As per claim 10, Scott in view of Nimchuk teaches claim 8 as above. Scott further teaches: 
further comprising a memory configured to store types of abnormal item delivery events, wherein the controller is configured to determine whether the at least one set of the plurality of sets of data includes or relates to the abnormal item delivery event based on the types of abnormal item delivery events stored in the memory.  (par.116, The system 500 can also display any “abnormal conditions” that would suggest a user select a previous or later week to avoid any SPLY impact that may distort the data for that week, par.56, A user may also use the daily workload management system 300 to compare actual mail volume to projected mail volume, or mail volume from a previous historical period such as the same period last year (SPLY). The SPLY function of the daily workload management system 300 can permit the user to assess the effect of anomalies, such as those due to weather conditions (e.g., a heavy snowstorm) or unusual traffic congestion, and to plan the workload for the future. Par.60, The report may also identify deviations from expected data, and may provide a comparison to historical values, [ SPLY indicates stored abnormal delivery to determine whether the data relates to the abnormal item delivery event]) 

As per claim 11, Scott in view of Nimchuk teaches claim 8 as above. Scott further teaches: 
wherein the transceiver circuit is configured to receive information regarding the abnormal item delivery event, and wherein the controller is configured to determine whether the at least one set of the plurality of sets of data includes or relates to the abnormal item delivery event based on the information received.   (par.116, par.56, par.60)
 Scott does not explicitly teaches receiving the information from the server computer, and determine abnormal delivery event based on the information received from the server computer however , this is taught by Nimchuk ( par.56, The software takes in as input a combination of data such as:  the driver ' s HOS status both now ( or last known ) or as expected when the trip is scheduled to start as well as the historical HOS data for more accurate calculation of future HOS availability; estimated drive time to reach already planned stops ( historical or real time traffic based ) , which may involve leveraging impacts of weather , road conditions , and other variable historical and real time road segment average speed modifiers ; estimated non - driving time for already planned stops , and a predefined rest stop network or rest stop attribute preference weightings . Sources of such data may include the calling application and data feeds ( such as Open Interface provided by PeopleNet ), par.10, par.42-43), It would have been prime facie obvious to one of ordinary skill in the art before the filing date to in incorporate the data from the server computer feature for the same reasons its useful in Nimchek -namely, to calculate the base route ( or route line ) using routing parameters , road modifiers , trip start time , real time and historical traffic , and any other configurations or modifiers that help define the optimal route path between the initial trip stops ( work stops ) according to the business needs or preferences of the user (par.43). Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 12, Scott in view of Nimchuk teaches claim 11 as above. Scott further teaches: 
While Scott teaches the carrier mobile terminal, send the message to the carrier mobile terminal in response to determining that the at least one set of the plurality of sets of data includes or relates to the at least one abnormal delivery event. ( see at least: Fig.1, par.56, The SPLY function of the daily workload management system 300 can permit the user to assess the effect of anomalies, such as those due to weather conditions (e.g., a heavy snowstorm) or unusual traffic congestion, and to plan the workload for the future, a user may record a special event, such as for example a heavy snow storm, so that other users viewing data for that day at a later time will be alerted to the special event.) 
 Scott does not explicitly teach the automatically send message to the mobile terminal in response to determining at least one abnormal delivery event. However, this is taught by Nimchuk ( par.24, the system monitors the current status of the trip and all its stops to be able to identify when current conditions (or a driver may provide user input indicating a request for a change in the trip plan such as to indicate a new / unplanned rest stop, a change in route due to a traffic , and so on ) cause planned stops to no longer be viable. The system then alerts the dispatcher and/or driver and allow for manual or automatic reoptimization of the remainder of the trip, par.62). It would have been prime facie obvious to one of ordinary skill in the art before the filing date to substitute Scott’s alert feature with Nimchek’s alert to the driver for the same reasons its useful in Nimchek -namely, to alert the driver and allow for manual or automatic reoptimization of the remainder of the trip (par.24). Based on the level of skill displayed in the references, the substitution of Scotts alert with Nimchek’s alert to the driver can be performed by routine engineering producing predictable results. Thus, simple substitution of one known element for another producing a predictable result renders the claim obvious. 

As per claim 13, Scott in view of Nimchuk teaches claim 8 as above. 
While Scott  teaches the message ( par.56, alert) Scott does not explicitly teach the message includes one or more of: a text message, a voice message, a mail message, a sound source message or an image message (par.62, e. Corresponding alerts may be triggered and transmitted by the transportation manager for important predefined events and exceptions to a set of defined recipients (e. g., email recipients, through web services, text messages, and so on), par.24).  It would have been prime facie obvious to one of ordinary skill in the art before the filing date to in incorporate message feature for the same reasons its useful in Nimcheck -namely, to alert the driver and allow for manual or automatic reoptimization of the remainder of the trip (par.24). Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al., (US 2006/0184403) in view of Wu et al. (US 2019/0212157 A1)

As per claim 17, Scott teaches claim 16 as above. Scott further teaches: 
 While Scott teaches the updated data, the carrier mobile terminal (see at least fig.1, par.99) 
Scott does not explicitly teaches selectively send a data to the provider mobile terminal.   However, this is taught by Wu, (par.49, the provider selection engine 260 only transmits route leg data for the service request that is relevant to the provider to avoid confusion related to cost calculations and trip routing.) It would have been prime facie obvious to one of ordinary skill in the art before the filing date to in incorporate selectively sending data to the provider feature for the same reasons its useful in Wu -namely, to avoid confusion related to cost calculations and trip routing. Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 
As per claim 18, Scott teaches claim 17 as above. Scott further teaches: 
While Scott teaches the updated data, carrier mobile terminal (see at least fig.1, par.99) 
Scott does not explicitly teaches wirelessly send data to the provider when the data satisfies a predetermined criteria.  However, this is taught by Wu, (par.49, the provider selection engine 260 only transmits route leg data for the service request that is relevant to the provider to avoid confusion related to cost calculations and trip routing.  [ relevant to the provider corresponds to the predetermined criteria], par.38, wireless networks) It would have been prime facie obvious to one of ordinary skill in the art before the filing date to in incorporate predetermined criteria feature for the same reasons its useful in Wu -namely, to avoid confusion related to cost calculations and trip routing. Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 
As per claim 19, Scott teaches claim 18 as above. Scott further teaches: 
updated data, carrier mobile terminal (see at least fig.1, par.99) 
Scott does not explicitly teach determine that the data satisfies the predetermined criteria when the data is relevant to i) the provider mobile terminal or ii) responsibilities or performance of the provider.  However, this is taught by Wu, (par.49, the provider selection engine 260 only transmits route leg data for the service request that is relevant to the provider to avoid confusion related to cost calculations and trip routing.  [ relevant to the provider corresponds to the predetermined criteria]) It would have been prime facie obvious to one of ordinary skill in the art before the filing date to in incorporate predetermined criteria feature for the same reasons its useful in Wu -namely, to avoid confusion related to cost calculations and trip routing. Moreover, this is merely a combination of old elements in the art. In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598. The examiner can normally be reached M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628